



 
Exhibit 10-eee(i)
 


 


 
FIRST AMENDMENT
 
TO THE
 
BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN
 
THIS FIRST AMENDMENT to the BellSouth Nonqualified Deferred Income Plan (the
"Plan'), is made effective as of January 1, 2006;
 
WITNESSETH:
 
WHEREAS, BellSouth Corporation established the Plan on September 1, 1985;
 
WHEREAS, the Plan was most recently amended and restated effective as of January
1, 1999; and
 
WHEREAS, Article 2 of the Plan provides that the Plan may be amended by the
Chief Executive Officer of BellSouth Corporation;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
1.
 
Article 5 of the Plan is amended by adding, following Section 5.5, a new Section
5.5A which shall read as follows:
 
5.5A   Termination of Employment Under TPPS: Prior to Retirement or Disability.
If a Participant terminates employment with his or her Employer under the
BellSouth Corporation Transition Payment Plan for Senior Management: Voluntary
("TPPS:V") during calendar year 2006, prior to death, Disability or Retirement,
the Participant shall be permitted to make a new payment election with respect
to the Participant's Plan benefits to have his or her benefits paid as if the
Participant's termination of employment constituted a Retirement for all
purposes of the Plan. Each Participant who elects to participate in TPPS:V, and
who terminates employment under the provisions of TPPS:V and satisfies all
requirements of TPPS:V, will be deemed to have made this new payment election
with respect to his or her NQDIP benefits. Notwithstanding anything to the
contrary in this Plan, the new payment election described above shall in no
event change payment elections with respect to benefits that otherwise would
have been paid in 2006, or to cause payments to be made in 2006. No new payment
election may be made pursuant to this Section 5.5A after December 31, 2006.
 


 
Any other provisions of the PIan not amended herein shall remain in full force
and effect.
 


 


 
                                              By:  __________________________
 
                                                     Chairman of the Board and
 
                                                     Chief Executive Officer

